*815
Judgment reversed.

The evidence further disclosed that the meat which went to Brunswick was intended for one Baumgartner, on whom the plaintiff drew with bill of lading for the whole amount, before the car reached there. Baumgartner paid plaintiff the amount of the draft, and plaintiff had not refunded the amount to him. Counsel proposed to amend the declaration so that the suit ■should proceed in the name of Henry for the use of Baumgartner; bútthe court refused to allow the amendment, and this ruling also is excepted to.
J. L. Anderson, for plaintiff.
R. F. Lyon, for defendant.